Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 2/11/22 is acknowledged.
Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/20 and 9/28/20 were filed after the mailing date of the present application on 8/28/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recited the limitation “a different number” in line 4.  It is unclear that whether “a different number” in claim 6 is the same or different with “a different number in line 10 of claim 1. 
Claim 7 is therefore rejected because of its dependency on claim 6.
Allowable Subject Matter
Claims 1-5, and 8 are allowed.  Claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a semiconductor storage device comprising in combination with other cited limitations, a second chip including a plurality of first patterns spaced from each other in the first direction, each first pattern representing a different number and being at a position corresponding to one or more of the memory blocks as recited in claim 1.
Claims 2-5 and 8 are therefore allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHOI et al. (US 2021/0202457) disclose a memory device memory device includes first and second semiconductor layers. The first semiconductor layer includes wordlines and bitlines, an upper substrate, and a memory cell array. The memory cell array includes a memory blocks. The second semiconductor layer includes a lower substrate, and an address decoder. Each memory block includes a core region including a memory cells, a first extension region adjacent to a first side of the core region and including a plurality of wordline contacts, and a second extension region adjacent to a second side of the core region and including an insulating mold structure. The second extension region includes step zones and at least one flat zone. Through-hole vias penetrating the insulating mold structure are in the flat zone. The wordlines and the address decoder are electrically connected with each other by at least the through-hole vias.










/TUAN T NGUYEN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824